Filed 02/20/19                                      Case 16-10015                                                   Doc 590



             1   Ashley M. McDow (245114)
                 FOLEY & LARDNER LLP
             2   555 S. Flower St., Suite 3300
                 Los Angeles, CA 90071
             3   Telephone:    213.972.4500
                 Facsimile:    213.486.0065
             4   Email:        amcdow@foley.com
             5
                 Attorneys for Debtor,
             6   SOUTHERN INYO HEALTHCARE DISTRICT
             7

             8                              UNITED STATES BANKRUPTCY COURT
             9                                 EASTERN DISTRICT OF CALIFORNIA
            10                                           FRESNO DIVISION
            11
                 In re                                                Case No.: 2016-10015
            12
                 SOUTHERN INYO HEALTHCARE                             Chapter 9
            13   DISTRICT,
                                                                      FL-003
            14                       Debtor.
                                                                      DECLARATION OF ASHLEY M.
            15                                                        MCDOW IN SUPPORT OF DEBTOR’S
                                                                      OPPOSITION TO MOTION TO
            16                                                        DISQUALIFY ASHLEY M. MCDOW
                                                                      AND FOLEY & LARDNER AS COUNSEL
            17                                                        FOR DEBTOR

            18                                                        Date: March 21, 2019
                                                                      Time: 1:30 p.m.
            19                                                        Place: Dept. A, Ctrm 11
                                                                             U.S. Bankruptcy Court
            20                                                               2500 Tulare Street
                                                                             Fresno, CA 93721
            21

            22

            23

            24

            25

            26

            27

            28

                   DECLARATION OF ASHLEY M. MCDOW IN SUPPORT OF DEBTOR’S OPPOSITIONTION TO MOTION TO DISQUALIFY ASHLEY M.
                                                                      MCDOW AND FOLEY & LARDNER AS COUNSEL FOR DEBTOR
          4840-5116-7624.3
Filed 02/20/19                                       Case 16-10015                                                  Doc 590



             1           I, Ashley M. McDow, do hereby declare:
             2
                         1.        I am a partner with the law firm of Foley & Lardner LLP, counsel for Southern Inyo
             3
                 Healthcare District, the above-captioned Debtor. I am the attorney primarily responsible for the
             4
                 representation of the Debtor. I make this declaration in support of the Debtor’s Opposition to the
             5
                 Motion to Disqualify Ashley M. McDow and Foley & Lardner as Counsel for Debtor (the
             6
                 “Opposition”). Unless otherwise defined herein, all capitalized terms shall have the same meaning
             7
                 as ascribed to them in the Opposition.
             8
                         2.        Unless otherwise stated, I have personal knowledge of the facts set forth herein and,
             9
                 if a called as a witness, could and would competently testify thereto.
            10
                         3.        The Debtor filed a voluntary chapter 9 bankruptcy petition in this Court on or about
            11
                 January 4, 2016. On or about July 12, 2016, this Court entered an order for relief.
            12
                         4.        On or about January 2, 2016, just prior to the filing of the chapter 9 petition, the
            13
                 Debtor retained HCCA pursuant to the MSA. Under the MSA, HCCA was, among other things,
            14
                 vested with the authority and the obligation to manage the operational and financial aspects of the
            15
                 District. At the time the MSA was executed, both the Debtor and HCCA were represented by
            16
                 Baker. As detailed further below, at all relevant times, the Movants were well aware of Baker’s
            17
                 dual representation and expressly waived, in writing, any conflict arising from such dual
            18
                 representation.
            19
                         5.        Baker represented the Movants until approximately September 29, 2017. Baker
            20
                 represented the Debtor until approximately May 1, 2018, following my departure from Baker on or
            21
                 about April 30, 2018. The Debtor subsequently retained Foley to represent it in the Bankruptcy
            22
                 Case.
            23
                         6.        The majority of Baker’s involvement with the MSA was handled by Bruce Greene,
            24
                 a partner at Baker (and the long standing relationship partner of the Movants), and not by me.
            25
                 Indeed, contrary to the allegations contained in the Motion, which portray the relationship between
            26
                 the Movants and me as an extensive one, my relationship with the Movants was extremely limited.
            27

            28
                                                                   -2-
                   DECLARATION OF ASHLEY M. MCDOW IN SUPPORT OF DEBTOR’S OPPOSITIONTION TO MOTION TO DISQUALIFY ASHLEY M.
                                                                      MCDOW AND FOLEY & LARDNER AS COUNSEL FOR DEBTOR
          4840-5116-7624.3
Filed 02/20/19                                            Case 16-10015                                                              Doc 590



             1            7.       My involvement with the Movants, as evidenced in the Baker Invoices, was limited
             2   to (i) 37.2 hours in December 2015 and January 2016 advising HCCA on the MSA and potential
             3   chapter 9 bankruptcy filing by the Debtor1 and (ii) 11.6 hours in 2014 advising HCCA on various
             4   matters completely unrelated to the Debtor.2
             5            8.       However, beyond these limited categories, I had no relationship with HCCA and
             6   would not, in the normal course, have had access to HCCA’s confidential information, including
             7   any strategies of HCCA in this chapter 9 case. I had no administrative or managerial duties with
             8   respect to Baker’s relationship with HCCA or any of its affiliates. Furthermore, the Baker Invoices
             9   show that I did not communicate with Dr. Benzeevi “multiple times per day” during the December
            10   2015- January 2016 time period in which the MSA was being negotiated, despite the contention of
            11   Dr. Benzeevi – under oath – to the contrary. In fact, the invoices reflect, at most, I had a total of
            12   four conversations with Dr. Benzeevi in the December 2015 – January 2016 timeframe.3 In 2014,
            13   the invoices reflect at most two conversations or meetings between Dr. Benzeevi and me.4
            14            9.       Moreover, as demonstrated by the Baker Invoices, I did not render any services to
            15   either of the Movants once the Bankruptcy Case had been commenced. Further, it is clear from the
            16   Baker Invoices that I was hardly involved – let alone intimately - in the legal representation of
            17   HCCA while at Baker. In fact, in the Baker Invoices, between May 2013 and October 2017, the
            18
                 1
                   This time consisted of five time entries: (i) December 28, 2015 @ 5.8 hours; (ii) December 29, 2015 @ 5.7 hours;
            19   (iii) December 30, 2015 @ 15.3 hours (which included travel time to a board meeting of the Debtor); (iv)
                 December 31, 2015 @ 5.6 hours; and (v) January 1, 2016 @ 4.8 hours. As the Movants noted in the SMPA, the
            20   December 28, 2015 and December 29, 2015 time entries also appear in another invoice and appear to be duplicative of
                 the entries in that invoice. See SMPA, at p. 8, n.5. In addition, Mr. Farivar billed 1.4 hours to HCCA on
            21   December 30, 2015. Mr. Farivar is no longer associated with Foley.

            22   2
                   The Movants argue – without providing a scintilla of factual or legal support - that I spent 9.6 hours on services
                 rendered to HCCA in matters pertaining to Tulare Regional Medical Center (“Tulare”) and that, because that matter
            23   was purportedly similar to the services rendered to HCCA in matters pertaining to the Debtor, those 9.6 hours have
                 more significance than they actually do. See SMPA, at p 8. However, the Current Representation is wholly unrelated
            24   to any services rendered by me on the Tulare matter, a fact which should be self-evident given, among other things,
                 the period of time between the rendering of services for Tulare as opposed to the District.
            25
                 3
                   These are the time entries on (i) December 28, 2015; (ii) December 29, 2015; (iii) December 31, 2015; and (iv)
            26   January 1, 2016 (the January 1, 2016 time entry indicates that I participated on a conference call, but does not indicate
                 with whom).
            27
                 4
                  These are the time entries on (i) May 30, 2014 and (ii) potentially April 24, 2014 (which time entry reflects a meeting
            28   with the “client”).
                                                                          -3-
                   DECLARATION OF ASHLEY M. MCDOW IN SUPPORT OF DEBTOR’S OPPOSITIONTION TO MOTION TO DISQUALIFY ASHLEY M.
                                                                      MCDOW AND FOLEY & LARDNER AS COUNSEL FOR DEBTOR
          4840-5116-7624.3
Filed 02/20/19                                      Case 16-10015                                                   Doc 590



             1   hours billed by me to any matter related to HCCA were approximately 2.8% of the total hours billed
             2   by Baker to HCCA.
             3           10.     Notwithstanding the existence of the Waivers, the first and only action that either I
             4   or Baker took that was even arguably adverse to HCCA was the filing of the “Emergency Motion
             5   (1) for Authority to Immediately Terminate HCCA Management Agreement or, in the Alternative,
             6   for Authority to Modify Terms of the HCCA Management Agreement in Order to Designate the
             7   Board as the Sole Signatory on all District Accounts, and (2) to Continue Hearing on Second
             8   Amended Disclosure Statement and Associated Filing Deadlines” (the “Emergency Motion to
             9   Terminate”).
            10           11.     The Emergency Motion to Terminate was filed on October 17, 2017. Importantly,
            11   more than two weeks before the filing of the Emergency Motion to Terminate, I understand that
            12   Baker terminated its representation of Dr. Benzeevi, HCCA and all HCCA affiliated entities. Thus,
            13   at the time of the filing of the Emergency Motion to Terminate, HCCA was not a client of Baker.
            14           12.     The Emergency Motion to Terminate was filed on an emergency basis because the
            15   Debtor believed that HCCA had mismanaged the Debtor and, worse, engaged in what appeared to
            16   be numerous unauthorized transactions involving funds of the Debtor.
            17           13.     On or about October 11, 2017, the board of the District convened and determined
            18   that HCCA’s misconduct warranted the immediate termination and rejection of the MSA. Given
            19   the board’s belief that HCCA was siphoning funds from the Debtor, it authorized the immediate
            20   filing of the Emergency Motion to Terminate in an effort to ensure that the operations of the District
            21   – namely the provision of healthcare services to the community-at-large - would not be adversely
            22   impacted. Moreover, given the emergency nature of the situation, the Debtors asked Baker to file
            23   the Emergency Motion to Terminate.
            24           14.     At the initial hearing on the Emergency Motion to Terminate on October 17, 2017,
            25   the Court granted limited relief to the Debtor. That relief consisted of removing HCCA as a
            26   signatory on the Debtor’s bank accounts. After that, prosecution of the balance of the Emergency
            27   Motion to Terminate was handled by independent counsel at Dentons, and the matter was
            28
                                                                  -4-
                   DECLARATION OF ASHLEY M. MCDOW IN SUPPORT OF DEBTOR’S OPPOSITIONTION TO MOTION TO DISQUALIFY ASHLEY M.
                                                                      MCDOW AND FOLEY & LARDNER AS COUNSEL FOR DEBTOR
          4840-5116-7624.3
Filed 02/20/19                                      Case 16-10015                                                   Doc 590



             1   eventually settled. Other than the filing of the Emergency Motion to Terminate, which was
             2   unavoidable given the exigencies presented, neither Baker nor I took any other actions which the
             3   Movants have even alleged to be adverse to their interests, with respect to the Emergency Motion
             4   to Terminate or otherwise.
             5           15.     The Court approved the rejection and termination of the MSA on December 2, 2017,
             6   which was well before I joined Foley. As the MSA has been terminated, it has little to no remaining
             7   relevance in the Bankruptcy Case, other than serving as a basis for the Adversary Proceeding (as
             8   defined below) that is being prosecuted by independent counsel and any claim that HCCA believes
             9   it may have against the Debtor, a contested matter that will also be handled by independent counsel
            10   if and when it is properly before the Court.
            11           16.     The Debtor has retained independent counsel – Jeffrey S. Shinbrot, APLC – to
            12   represent it in any matter adverse to one or both of the Movants. In particular, Mr. Shinbrot of
            13   Jeffrey S. Shinbrot, APLC is representing the Debtor in the adversary proceeding commenced by
            14   the Debtor’s filing of a complaint against the Movants (the “Adversary Complaint”) on or about
            15   May 30, 2018 (the “Adversary Proceeding”). The Adversary Complaint seeks to avoid
            16   unauthorized post-petition transfers and alleges breach of contract, negligence, concealment,
            17   breach of fiduciary duty and equitable subordination, among other things.
            18           17.     In addition to representing the Debtor in the Adversary Proceeding, Mr. Shinbrot,
            19   along with Scott Nave of Nave & Cortell LLP, will represent the Debtor in any mediation that takes
            20   place in this case, and neither I nor anybody else from Foley will not attend or participate in any
            21   way in such mediation.
            22           18.     Thus, contrary to the baseless allegations contained in the Motion, neither I nor
            23   Foley will be “hopelessly conflicted” in any such mediation. Further, contrary to the baseless and
            24   unsubstantiated allegation in the SMPA, see SMPA at p. 17, n.8 (“there is no evidence that Ms.
            25   McDow has no involvement in [the Adversary Complaint], and is not exercising supervisory
            26   control of that action as lead insolvency counsel.”), I have not and will not have any involvement
            27

            28
                                                                  -5-
                   DECLARATION OF ASHLEY M. MCDOW IN SUPPORT OF DEBTOR’S OPPOSITIONTION TO MOTION TO DISQUALIFY ASHLEY M.
                                                                      MCDOW AND FOLEY & LARDNER AS COUNSEL FOR DEBTOR
          4840-5116-7624.3
Filed 02/20/19                                      Case 16-10015                                                   Doc 590



             1   in any portion of the Adversary Proceeding and I will not exercise supervisory authority with
             2   respect to any portion of the Adversary Proceeding.
             3           19.     Disqualification of lead counsel to the Debtor, after more than three years into the
             4   Bankruptcy Case, would substantially delay, if not completely impede, the ability of the Debtor to
             5   successfully exit chapter 9 while continuing to provide vital healthcare services to the community-
             6   at-large. Moreover, the Debtor does not likely have the funds available that would be required to
             7   retain reputable replacement counsel and allow such counsel to get “up to speed” on the vast array
             8   of issues that I (and Baker/Foley) have been handling since the beginning of 2016. Unfortunately,
             9   the Bankruptcy Case is not a simple case, and the Debtor cannot afford, and should not be forced,
            10   to completely start over with counsel that is unfamiliar with the nuances of this case (assuming that
            11   the Debtor would even be able to retain experienced chapter 9 counsel given their financial
            12   situation).
            13

            14          I declare under penalty of perjury that the foregoing is true and correct. Executed on this

            15   20th day of February, 2019, at Los Angeles, California.

            16

            17                                                   /s/ Ashley M. McDow
            18
                                                                Ashley M. McDow
            19
            20

            21

            22

            23

            24

            25

            26

            27

            28
                                                                  -6-
                   DECLARATION OF ASHLEY M. MCDOW IN SUPPORT OF DEBTOR’S OPPOSITIONTION TO MOTION TO DISQUALIFY ASHLEY M.
                                                                      MCDOW AND FOLEY & LARDNER AS COUNSEL FOR DEBTOR
          4840-5116-7624.3
